          Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   MAXCIME CAGAN,                                Case No. 1:19-cv-01710-EPG (PC)
11                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
12                                                 RECOMMENDING THAT THIS ACTION BE
           v.
                                                   DISMISSED FOR FAILURE TO STATE A
13   STEVEN LAKE, et al.,                          CLAIM
14                Defendants.                      (ECF NO. 1)
15
                                                   OBJECTIONS, IF ANY, DUE WITHIN
16                                                 TWENTY-ONE (21) DAYS
17
                                                   ORDER DIRECTING CLERK TO ASSIGN
18                                                 DISTRICT JUDGE

19          Maxcime Cagan (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

20   pauperis in this action. Plaintiff filed the complaint commencing this action on December 19,

21   2019. (ECF No. 1).

22          The Court screened the complaint and found that it failed to state any cognizable

23   claims. (ECF No. 7). The Court provided Plaintiff with applicable legal standards, explained

24   why Plaintiff’s complaint failed to state a claim, and gave Plaintiff leave to file a First

25   Amended Complaint. (Id.). The Court also gave Plaintiff the option of standing on his

26   complaint, subject to the Court issuing findings and recommendations to a district judge

27   consistent with this order. (Id. at 10).

28          On May 1, 2020, Plaintiff filed a notice, notifying the Court that he wants to stand on

                                                       1
           Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 2 of 7



 1   his complaint. (ECF No. 8).1 Accordingly, for the reasons set forth below, the Court
 2   recommends that this action be dismissed for failure to state a claim.
 3            Plaintiff has twenty-one days from the date of service of these findings and
 4   recommendations to file his objections.
 5   I.       SCREENING REQUIREMENT
 6            The Court is required to screen complaints brought by prisoners seeking relief against a
 7   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 8   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 9   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
10   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
11   1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 4), the Court may
12   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
13   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
14   determines that the action or appeal fails to state a claim upon which relief may be granted.”
15   28 U.S.C. § 1915(e)(2)(B)(ii).
16            A complaint is required to contain “a short and plain statement of the claim showing
17   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
18   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
19   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
20   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
21   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
22   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
23   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
24   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
25   677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a
26
27
              Plaintiff does state that “the only thing [he] would have like[d] to amend would have been naming
              1

28   [Doctor Moore] as the only defendant,” but Plaintiff is “prepared to accept what happens as things stand right
     now.” (ECF No. 8).

                                                              2
            Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 3 of 7



 1   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
 2           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 3   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 4   pro se complaints should continue to be liberally construed after Iqbal).
 5   II.     SUMMARY OF PLAINTIFF’S COMPLAINT
 6           Plaintiff alleges as follows in his complaint:
 7           Plaintiff alleges that his medical records show he has poor esophageal motility and
 8   severe acid reflux. A gastroenterologist (“G.I.”) recommended that Plaintiff be sent to an
 9   outside specialist for medical treatment. The Facility Doctor at Atwater cancelled the
10   consultation of a specialist without following Bureau of Prisons (“BOP”) policy.
11           The new facility doctor eventually sent Plaintiff to a specialist. Plaintiff learned that he
12   has a hernia in his stomach, and that it has been there for the past 2 years.
13           Plaintiff told Dr. Moore that food was becoming more difficult to swallow, and that he
14   was having pain in his stomach. Yet, Dr. Moore refused to send Plaintiff to the G.I.
15           Plaintiff’s medical history, treatment, medication, and services rendered to address his
16   medical conditions will show that Plaintiff never received any medical care from August 8,
17   2017, until September 10, 2019.
18           Plaintiff now has a hernia that is not being addressed. He has terrible acid reflux from
19   Dr. Moore discontinuing his medication.
20   III.    ANALYSIS OF PLAINTIFF’S CLAIMS
21           Plaintiff asserts a claim for medical deliberate indifference against the United States, the
22   Federal Bureau of Prisons, Warden Steven Lake, and Dr. Thomas Moore.
23           Based on the case Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
24   (1971), courts have found that individuals may sue federal officials for constitutional violations
25   under certain circumstances. A Bivens action is the federal analog to suits brought against state
26   officials under 42 U.S.C. § 1983. Hartman v. Moore, 547 U.S. 250 (2006). The basis of a
27   Bivens action is some illegal or inappropriate conduct on the part of a federal official or agent
28   that violates a clearly established constitutional right. Baiser v. Department of Justice, Office

                                                      3
          Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 4 of 7



 1   of U.S. Trustee, 327 F.3d 903, 909 (9th Cir. 2003). “To state a claim for relief under Bivens, a
 2   plaintiff must allege that a federal officer deprived him of his constitutional rights.” Serra v.
 3   Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (citing Schearz v. United States, 234 F.3d 428,
 4   432 (9th Cir. 2000). A Bivens claim is only available against officers in their individual
 5   capacities. Morgan v. U.S., 323 F.3d 776, 780 n.3 (9th Cir. 2003); Vaccaro v. Dobre, 81 F.3d
 6   854, 857 (9th Cir. 1996). “A plaintiff must plead more than a merely negligent act by a federal
 7   official in order to state a colorable claim under Bivens.” O’Neal v. Eu, 866 F.2d 314, 314 (9th
 8   Cir. 1988).
 9             The Court will analyze Plaintiff’s complaint under the constitutional standards
10   discussed below. However, even if this case proceeds past the screening stage, the Court is not
11   precluding Defendants from arguing that there is no Bivens cause of action for the
12   constitutional violations alleged in the complaint. See Ziglar v. Abbasi, 137 S. Ct. 1843
13   (2017).
14             Plaintiff must allege facts linking each named defendant to the violation of his rights.
15   Iqbal, 556 U.S. at 676; Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1020-21 (9th Cir.
16   2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams, 297
17   F.3d 930, 934 (9th Cir. 2002). The factual allegations must be sufficient to state a plausible
18   claim for relief, and the mere possibility of misconduct falls short of meeting this plausibility
19   standard. Iqbal, 556 U.S. at 678–79.
20             “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
21   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
22   1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires
23   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a
24   prisoner’s condition could result in further significant injury or the unnecessary and wanton
25   infliction of pain,’” and (2) that “the defendant's response to the need was deliberately
26   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation
27   and internal quotations marks omitted), overruled on other grounds by WMX Technologies v.
28   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)).

                                                        4
          Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 5 of 7



 1          Deliberate indifference is established only where the defendant subjectively “knows of
 2   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
 3   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
 4   Deliberate indifference can be established “by showing (a) a purposeful act or failure to
 5   respond to a prisoner's pain or possible medical need and (b) harm caused by the indifference.”
 6   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an
 7   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
 8   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
 9   836-37 & n.5 (1994) (citations omitted).
10          A difference of opinion between an inmate and prison medical personnel—or between
11   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
12   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
13   Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in
14   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
15   under the Eighth Amendment. Medical malpractice does not become a constitutional violation
16   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106. To establish a difference of
17   opinion rising to the level of deliberate indifference, a “plaintiff must show that the course of
18   treatment the doctors chose was medically unacceptable under the circumstances.” Jackson v.
19   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)
20          Plaintiff’s allegations fail to raise a constitutional claim. First of all, the United States
21   and the Federal Bureau of Prisons are not proper defendants under these legal standards.
22   Plaintiff can only sue for a violation of his constitutional rights by federal officials or agents—
23   not the United States or an agency.
24          Additionally, Plaintiff has not made any allegations against Defendant Steven Lake,
25   besides listing him as the warden. Liability may not be imposed on supervisory personnel
26   under Bivens on the theory of respondeat superior. Bibeau v. Pac. Nw. Research Found. Inc.,
27   188 F.3d 1105, 1114 (9th Cir. 1999), opinion amended on denial of reh'g, 208 F.3d 831 (9th
28   Cir. 2000), 188 F.3d 1105, 1114 (9th Cir. 1999) (respondeat superior liability does not lie in

                                                       5
           Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 6 of 7



 1   either Bivens or section 1983 actions). Each defendant is only liable for his or her own
 2   misconduct, and Plaintiff must demonstrate that each defendant, through his or her
 3   own individual actions, violated Plaintiff’s constitutional rights. Iqbal, 556 U.S. at 676-77.
 4   Accordingly, Plaintiff has failed to state a claim against Defendant Steven Lake.
 5           Turning to Defendant Moore, Plaintiff appears to allege that he cancelled a consultation
 6   with a specialist, and refused to send Plaintiff to a GI despite complaints that “food was
 7   becoming more difficult to swallow, and [Plaintiff] was having pain in [his] stomach.” These
 8   allegations alone are not sufficient to establish a claim under the legal standards above.
 9   Assuming that Plaintiff had a serious medical need, these allegations do not establish that
10   Defendant Moore was acting with deliberate indifference in failing to send Plaintiff to a
11   specialist. Plaintiff does not allege what Defendant Moore said in declining to do so, or make
12   any other allegation that would demonstrate that Defendant Moore knew of and disregarded an
13   excessive risk to Plaintiff’s health. At most, Plaintiff’s facts, if true, might establish that
14   Defendant Moore acted negligently, which does not state a claim for violation of Plaintiff’s
15   constitutional rights. O’Neal v. Eu, 866 F.2d 314, 314 (9th Cir. 1988) (“A plaintiff must plead
16   more than a merely negligent act by a federal official in order to state a colorable claim under
17   Bivens.”). Accordingly, Plaintiff has failed to state a claim against Defendant Moore.
18   IV.     CONCLUSION AND RECOMMENDATIONS
19           The Court has screened Plaintiff’s complaint and finds that it fails to state any
20   cognizable claims. The Court provided Plaintiff with applicable legal standards, explained why
21   Plaintiff’s complaint failed to state a claim, and gave Plaintiff leave to file a First Amended
22   Complaint, but Plaintiff chose to stand his complaint.
23           Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
24           1. This action be dismissed for failure to state a claim; and
25           2. The Clerk of Court be directed to close the case.
26           These findings and recommendations will be submitted to the United States district
27   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
28   twenty-one (21) days after being served with these findings and recommendations, Plaintiff

                                                       6
          Case 1:19-cv-01710-NONE-EPG Document 10 Filed 05/05/20 Page 7 of 7



 1   may file written objections with the Court. The document should be captioned “Objections to
 2   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 3   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 4   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 5   (9th Cir. 1991)).
 6          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 7   judge to this case.
 8
     IT IS SO ORDERED.
 9
10
        Dated:     May 5, 2020                                /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
